TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00626-CV



                                Salman Choudhary, Appellant

                                                v.

                              GNC Franchising, L.L.C., Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
          NO. GN402053, HONORABLE ROSE SPECTOR, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Salman Choudhary and GNC Franchising, L.L.C. have filed a notice of settlement

and joint motion for remand. We grant their motion, set aside the district court’s judgment without

regard to its merits, and remand this cause to the district court for rendition of judgment in

accordance with the parties’ agreement to vacate the judgment. See Tex. R. App. P. 42.1(a)(2)(B).




                                             David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Agreed Motion

Filed: January 11, 2005
2